Citation Nr: 0004196	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  94-36 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for right 
acromioclavicular joint separation, currently evaluated 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from March 1977 to March 1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.


REMAND

A preliminary review of the record raises a question as to 
whether all pertinent VA medical records have been associated 
with the claims file and reviewed by the RO.  At his November 
1999 Travel Board hearing, the veteran stated that he had 
received treatment for his right shoulder disability at the 
West Los Angeles VA Medical from June 1999-August 1999.  
However, these VAMC records do not appear to be associated 
with the file.  The VA's statutory duty to assist the veteran 
includes the obligation to obtain pertinent treatment 
records, the existence of which has been called to its 
attention.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Ivey v. Derwinski, 2 Vet. App. 320 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is REMANDED for the following:

The RO should obtain all treatment 
records relating to the veteran from the 
VAMC in West Los Angeles, California.

Thereafter, the claim should be reviewed by the RO.  If the 
claim is denied, the veteran and his representative should be 
issued a supplemental statement of the case and given an 
opportunity to respond before the case is returned to the 
Board.  The Board intimates no opinion as to the eventual 
determination to be made in this case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




